In an action, inter alia, to permanently enjoin the defendants from operating certain premises in any manner other than a restaurant, the appeal is from an order of the Supreme Court, Suffolk County (Emerson, J.), dated December 2, 2002, which, after a hearing, granted the plaintiffs motion for a preliminary injunction.
Ordered that the order is affirmed, with costs.
The Supreme Court properly weighed the relevant factors in *398granting the motion of the plaintiff, Incorporated Village of Sag Harbor, for a preliminary injunction enjoining the use of the appellants’ premises in any manner other than a restaurant in violation of the Village’s zoning code (see Village Code of Village of Sag Harbor § 55-2.2; Village Law § 7-714; Village of Chestnut Ridge v Roffino, 306 AD2d 522 [2003]; cf. Town of Smithtown v Carlson, 204 AD2d 537 [1994]; see also Matter of Rudolf Steiner Fellowship Found. v De Luccia, 90 NY2d 453, 458 [1997]; Incorporated Vil. of Old Westbury v Alljay Farms, 100 AD2d 574 [1984], mod on other grounds 64 NY2d 798 [1985]). Smith, J.P., Krausman, McGinity and Rivera, JJ, concur.